Citation Nr: 0700461	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  02-03 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for urinary frequency, 
to include as due to an undiagnosed illness.

4.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to May 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in June 2001 and 
January 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  By the June 
2001 rating decision, the RO denied the veteran's bilateral 
shoulder, headaches, and urinary frequency claims.  The 
subsequent January 2002 rating decision granted service 
connection for pseudofolliculitis barbae, evaluated as 
noncompensable (zero percent disabling) effective July 13, 
2001.  

The veteran provided testimony at a hearing conducted before 
the undersigned Acting Veterans Law Judge in June 2006.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that additional 
development is required with respect to both the bilateral 
shoulder claim and the pseudofolliculitis barbae claim.  
Accordingly, these claims will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran had active service in the Southwest Theater 
of Operations during the Persian Gulf War.

2.  The veteran's headaches have been attributed to a known 
clinical diagnosis.

3.  The medical evidence reflects that the veteran's 
headaches developed as a result of injuries sustained in a 
post-service motor vehicle accident.

4.  There are no objective signs perceptible to an examining 
physician that the veteran currently has a chronic disability 
manifested by urinary frequency.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for headaches.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2006).

2.  Service connection is not warranted for urinary 
frequency.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the board 
acknowledges that no such preadjudication notice was provided 
to the veteran.  Nevertheless, subsequent to the June 2001 
and January 2002 rating decisions the veteran was provided 
with the requisite notice by letters dated in November 2004, 
August 2005, January 2006, and March 2006.  In pertinent 
part, the November 2004, August 2005, and January 2006 
letters all informed the veteran of the criteria for 
establishing service connection for the claimed disabilities, 
including the fact that there is a presumption for certain 
diseases for veterans who served in Southwest Asia during the 
Gulf War.  Further, these letters noted that to establish 
entitlement to an increased evaluation for his service-
connected pseudofolliculitis barbae the evidence must show 
that the condition has gotten worse.  Moreover, these letters 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  In 
addition, the Board notes that the March 2006 letter 
contained information regarding disability rating(s) and 
effective date(s) as required by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case regarding the veteran's claims of 
service connection for headaches and urinary frequency.  All 
available service medical records as well as VA and private 
medical records pertinent to the years after service are in 
the claims file.  Nothing indicates that the veteran has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  As noted in the Introduction, 
the veteran had the opportunity to provide testimony and 
evidence in support of his case at the June 2006 Board 
hearing.  Further, the record reflects he was accorded VA 
medical examinations regarding this case in May 2001 and 
March 2006, which, for the reasons stated below, the Board 
finds are sufficient for the equitable resolution of this 
case.  Consequently, for these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The veteran essentially contends that he has had recurrent 
headaches and urinary frequency ever since his active service 
in Iraq during the Persian Gulf War.  He also alleges that 
these conditions are due to environmental contaminants he was 
exposed to during this period.

The record confirms that the veteran had service in Southwest 
Asia during the Persian Gulf War.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  See Espiritu, supra.

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006. See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2005). Effective March 1, 2002, section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Public Law No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumption period to September 30, 2011.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

I.  Headaches

In the instant case, the Board notes that the veteran's 
service medical records contain no findings indicative of 
recurrent headaches.  However, no discharge examination 
appears to be on file.

The Board observes that the veteran's headaches have been 
attributed to known clinical diagnoses.  For example, a May 
2001 VA medical examination diagnosed, in part, chronic 
headaches, probable mixed tension vascular headaches.  More 
importantly, records dated in August 2001 diagnosed post-
traumatic headaches with head trauma and 15 stitches.

Inasmuch the veteran's headaches have been attributed to 
known clinical diagnoses, the undiagnosed illness provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for 
application in the instant case.  

The Board further finds that service connection is not 
otherwise warranted for the veteran's headaches on a direct 
basis.  As already noted, there is no indication of recurrent 
headaches in the veteran's service medical records.  Further, 
there is no competent medical opinion of record which 
attributes his current headaches to active service.  In fact, 
the August 2001 treatment records have indicated that his 
headaches are due to post-service trauma that occurred as a 
result of a June 2001 motor vehicle accident.

In summary, there is no indication of recurrent headaches 
during service, there is no medical opinion which relates the 
current disability to service, and the competent medical 
evidence indicates that the veteran's headaches are due to a 
post-service injury.  Based on the foregoing, the Board 
concludes that the preponderance of the evidence is against 
the claim, and it must be denied.  

II.  Urinary Frequency

As with his headaches, the veteran's service medical records 
contain no findings indicative of urinary frequency problems 
during his period of active duty.  However, as already noted, 
no discharge examination appears to be of record.

At the May 2001 VA medical examination, the veteran indicated 
that his bladder problems started approximately one year 
earlier, and that he had had no evaluation for it.  Diagnoses 
following examination included urinary frequency history, 
etiology unclear; no evidence of urinary tract infection or 
diabetes mellitus.  In view of the fact that the examiner 
diagnosed a history of urinary frequency, it reflects that 
there were no observable signs of the claimed disability that 
were perceptible to an examining physician.  See 38 C.F.R. 
§ 3.317(a)(3). 

The Board further notes that a thorough review of the 
subsequent treatment records do not otherwise indicate 
findings of the claimed disability.  Accordingly, the Board 
finds that the competent medical evidence does not support a 
finding that the veteran currently has a chronic disability 
manifested by urinary frequency, to include as due to an 
undiagnosed illness.

In the absence of objective evidence perceptible to an 
examining physician of a chronic disability manifested by 
urinary frequency, the Board must conclude that the veteran 
does not currently have a chronic disability that is subject 
to service connection.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well 
as other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability there can be no valid claim.  

Even if the Board were to find that the May 2001 VA medical 
examination's notation of urinary frequency by history was 
sufficient to constitute observable signs or symptoms of the 
claimed disability, service connection would still not be 
warranted under the undiagnosed illness provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental 
authority to decide a claim in the alternative.).  As 
discussed above, the service medical records contain no 
findings indicative of urinary frequency problems, the 
veteran reported at the May 2001 examination that he had had 
no prior treatment for the claimed disability, nor is there 
any indication of such in the subsequent treatment records.  
Consequently, the competent medical evidence does not support 
a finding that the claimed urinary frequency problems have 
existed for a period of six months or more, nor that the 
veteran has exhibited intermittent episodes of improvement 
and worsening over a six-month period.  See 38 C.F.R. 
§ 3.317(a)(4).  Without such evidence, service connection 
cannot be established under the presumptive provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  


III.  Conclusion

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for headaches and urinary frequency, to 
include as due to an undiagnosed illness(es), and they must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 1 
supra; see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness, is denied.

Entitlement to service connection for urinary frequency, to 
include as due to an undiagnosed illness, is denied.


REMAND

The Board notes that the veteran reported at the May 2001 VA 
medical examination that he had had surgery on his right 
shoulder in 1997 from a Dr. Armstrong, and that he 
subsequently had physical therapy and ultrasound treatment 
thereafter.  Although the veteran testified at the June 2006 
hearing that he believed the records from this surgery had 
been provided to VA, no such records appear to be on file.  
Inasmuch as the veteran has indicated the existence of 
relevant medical evidence regarding his shoulders claim that 
are not on file, the Board concludes that a remand is 
required in order to obtain these records.

Turning to the pseudofolliculitis claim, the Board notes that 
the veteran was evaluated for this condition on the May 2001 
VA medical examination, and that a more recent VA general 
medical examination in March 2006 included findings regarding 
a skin rash of the hands.  However, the RO did not promulgate 
a Supplemental Statement of the Case (SSOC) on this issue as 
mandated by 38 C.F.R. § 19.31.  Moreover, it is not clear 
from this examination whether the skin rash noted on the 
latter examination was the service-connected disability as it 
was not diagnosed as such, and the service medical records 
reflect that the in-service treatment he received for 
pseudofolliculitis barbae involved the face.  

The Board further notes that the regulations for the 
evaluation of skin disabilities were revised during the 
pendency of this appeal, effective on August 30, 2002.  See 
67 Fed. Reg. 49,590 (July 31, 2002).  Where a law or 
regulation changes after a claim is filed or reopened, but 
before the administrative or judicial appeals process has 
been concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  However, in a precedent opinion of 
the VA Office of the General Counsel, it was held that, when 
a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board must determine whether the intervening 
change is more favorable to the veteran, and, if the 
amendment is more favorable, apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  In addition, the Board must apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000).

At the time of the grant of service connection, the veteran's 
pseudofolliculitis barbae was rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7814 for tinea barbae.  Tinea barbae is rated 
as for eczema under diagnostic code 7806.

Under the "old" Diagnostic Code 7806, a zero percent rating 
was warranted with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  A 10 
percent rating was assigned with exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating required exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating was warranted with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant symptoms. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective prior to August 30, 2002).

Under the revised version of Diagnostic Code 7806, a 10 
percent rating requires involvement of at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating requires involvement of 20 to 40 percent of 
the entire body or of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  A 60 
percent rating requires involvement of more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, Code 
7806 (effective August 30, 2002).

As the May 2001 VA medical examination was conducted prior to 
this revision, it does not appear that it contained 
sufficient findings for evaluation under the new criteria.  
Moreover, it does not appear that the findings on the more 
recent March 2006 VA general medical examination are 
sufficient to evaluate the service-connected 
pseudofolliculitis under the current schedular criteria.  
Specifically, it does not include any findings as to the 
percentage the entire body and/or exposed surface area(s) 
that are affected by the service-connected disability.  
Accordingly, the Board concludes that remand is required for 
a new examination to evaluate this disability.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who performed the veteran's right 
shoulder surgery.  In addition, the RO 
should obtain the names and addresses of 
all medical care provides who have 
treated the veteran for his 
pseudofolliculitis barbae since March 
2006.  After securing any necessary 
release, the RO should obtain these 
records.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
severity of his service-connected 
pseudofolliculitis barbae.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  In pertinent part, the 
examiner must state what percentage of 
the entire body and affected area(s) are 
affected by the service-connected 
disability.  If the veteran has any 
additional skin disorder(s) other than 
the service-connected pseudofolliculitis 
barbae, it should be so stated.  

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a new SSOC, which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
November 2005, and provides an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


